The plaintiffs in error robbed a negro named Andrew Morgan, driver of an ice wagon for the Consumers Ice Company, taking from him about fifteen dollars in paper money and coin. The accused accomplished the robbery by putting the victim in fear of personal injury by the use of pistols which they pointed at him while they relieved the negro of his money. The two were convicted of the offense and seek to reverse the judgment on writ of error.
The assignments of error are four in number. The first is not argued and is therefore abandoned. The second and third question the court's ruling in "permitting the witnesses on behalf of the State to testify" to confessions made by the defendants and to conversations between them over objections interposed "upon all of the grounds of said objections stated." The words in quotations are common to both assignments. The fourth assignment is based upon overruling a motion for a new trial, under which assignment counsel questions the sufficiency of the evidence to support the verdict.
We think there is no merit in that assignment. The evidence *Page 102 
was ample to convict the two persons accused of the crime.
The second and third assignments of error are argued together. It has long been the practice at the bar, and this Court has by its decisions consistently required the practice to be observed, that each error should be distinctly specified and separately assigned. See Williams v. State, 58 Fla. 138, 50 So. R. 749; Emerson v. Ross, 17 Fla. 122; McMillan v. Warren,59 Fla. 578, 52 So. R. 825; Maloy v. State, 39 Fla. 432, 22 So. R. 719; Burt v. Fla. S. Ry. Co., 43 Fla. 339, 31 So. R. 265; Strobhar v. State, 55 Fla. 167, 47 So. R. 4.
It would be difficult to frame an assignment of error in more general and less definite terms, conveying at the same time less information to the court about the alleged error, than the language in which the second and third assignments were cast. There were nine or ten witnesses for the State; some of them called to the stand as many as three times. Some testified to admissions made by one or both of the defendants in conversation among themselves and others while confined in a cell. The conversations were overheard by witnesses who were in adjoining cells. The record does not disclose that the admissions made by the defendants were made under the influence of any inhuman or deliberately cruel treatment of the prisoners by the officers. They were made after the defendant Rowe had been struck by the officer and had been taken back to his cell. The conversations between the four inmates of the cell were not in the nature of confessions but were in the nature of plans for their defense and the making way of a witness for the State. In the conversation which occurred between them there were admissions of guilt but the object of it was to plan a defense and consisted of suggestions as to the best method of defending the charges against them. *Page 103 
A man named Chevis, an officer, who seemed to carry his feelings or sense of honor "on his sleeve," became excited because while questioning one of the defendants, not in the cell but in the office before the conversation occurred in the cell, the defendant denied an implied accusation contained in the officer's question, whereupon the officer struck the prisoner with a piece of garden hose. Such an exhibition of ferocity on the part of a guardian of the peace is, of course, deplorable and a sad commentary upon a police system which makes it possible, but it does not appear that the admissions of either of the defendants were made under the influence of such disgraceful treatment. After the transaction occurred the defendant was taken back to the cell and he and his fellow inmates began the conversation which is held by the majority opinion to be inadmissible, though the testimony of no certain witness is named in the assignments of error nor is the point on which the assignments are made supported by the record.
There is no error in the record so flagrant as to require a reversal of the judgment in the interests of justice; therefore, I think the judgment should be affirmed.